     Case 2:18-cv-03740-MTL-MHB Document 76 Filed 01/21/21 Page 1 of 5




 1   WO                                                                                        SKC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Donnie Ray Matthews,                             No. CV 18-3740-PHX-MTL (MHB)
10                         Plaintiff,
11    v.                                               ORDER
12
      Charles L. Ryan, et al.,
13
                           Defendants.
14
15          Plaintiff Donnie Ray Matthews, who was previously confined in the Arizona State
16   Prison Complex (ASPC)-Florence, brought this civil rights action pursuant to 42 U.S.C.
17   § 1983.1 Defendant Centurion moves for summary judgment and for summary disposition
18   of its Motion for Summary Judgment. (Docs. 53, 68.) Plaintiff was informed of his rights
19   and obligations to respond to the Motion for Summary Judgment pursuant to Rand v.
20   Rowland, 154 F.3d 952, 962 (9th Cir. 1998) (en banc) (Doc. 55, 75), and he failed to do
21   so. The Court will grant the Motion for Summary Judgment and deny the Motion for
22   Summary Disposition.2
23   I.     Background
24          On screening of Plaintiff’s two-count Second Amended Complaint under 28 U.S.C.
25   § 1915A(a), the Court determined that, liberally construed, Plaintiff stated Eighth
26
            1
27            After filing this action, Plaintiff filed a Notice of Change of Address, showing that
     he has since been released from custody. (Doc. 11.)
28
            Also before the Court is Defendants Corizon and Shinn’s Motion for Summary
            2
     Judgment (Doc. 73), which the Court will address by separate order.
     Case 2:18-cv-03740-MTL-MHB Document 76 Filed 01/21/21 Page 2 of 5




 1   Amendment medical care claims in Count One against Defendant former Arizona
 2   Department of Corrections (ADC) Director Charles Ryan in his official capacity and in
 3   Count Two against Defendants former ADC Medical Provider Corizon and the Corizon
 4   Utilization Management Team (UMT). (Doc. 14.) The Court ordered Ryan and Corizon
 5   to answer, gave Plaintiff 120 days to identify and substitute the names of the UMT
 6   members as the proper Defendants for the UMT, and dismissed the remaining claims and
 7   Defendants. (Id.)
 8          The Court subsequently dismissed without prejudice the UMT pursuant to Rule
 9   41(b) of the Federal Rules of Civil Procedure for failure to prosecute because Plaintiff did
10   not file a timely notice of substitution with the names of the UMT members or seek an
11   extension of time to do so. (Doc. 20.) The Court also substituted current ADC Director
12   David Shinn for former ADC Director Ryan in his official capacity and joined current ADC
13   medical provider Centurion as a Defendant solely for purposes of providing injunctive
14   relief. (See Docs. 22, 23.)
15   II.    Motion for Summary Disposition
16          Centurion moves the Court to summarily grant its Motion for Summary Judgment
17   on the ground that Plaintiff did not file a response. (Doc. 68.) Centurion submits that,
18   absent a response, the Court should consider the matters in its Motion undisputed, thereby
19   entitling it to summary judgment. (Id. at 2.) Centurion further argues that the Motion for
20   Summary Judgment clearly demonstrates that Plaintiff’s claims for injunctive relief are
21   moot because it demonstrates that Plaintiff has been released from ADC custody. (Id.)
22          The Court may only consider a movant’s asserted facts if they are properly
23   supported as required under Federal Rule of Civil Procedure 56(c)(1)(A), regardless of
24   whether the nonmovant responds or disputes the asserted facts. If the movant fails to meet
25   its initial burden of production, the opposing party need not respond or produce anything.
26   Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099, 1102–03 (9th Cir.
27   2000). Thus, a party’s failure to respond to a summary judgment motion is not a basis for
28   summarily granting that motion. See Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir.



                                                -2-
     Case 2:18-cv-03740-MTL-MHB Document 76 Filed 01/21/21 Page 3 of 5




 1   2013) (Rule 56 does not permit a court to grant summary judgment by default). For this
 2   reason, Centurion’s Motion for Summary Disposition will be denied, and the Court will
 3   address Centurion’s mootness arguments in the context of its Motion for Summary
 4   Judgment.
 5   III.   Legal Standards
 6          A.     Summary Judgment Standard
 7          A court must grant summary judgment “if the movant shows that there is no genuine
 8   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 9   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
10   movant bears the initial responsibility of presenting the basis for its motion and identifying
11   those portions of the record, together with affidavits, if any, that it believes demonstrate
12   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
13          If the movant fails to carry its initial burden of production, the nonmovant need not
14   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
15   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
16   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
17   contention is material, i.e., a fact that might affect the outcome of the suit under the
18   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
19   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
20   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
21   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
22   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
23   it must “come forward with specific facts showing that there is a genuine issue for trial.”
24   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
25   citation omitted); see Fed. R. Civ. P. 56(c)(1).
26          At summary judgment, the judge’s function is not to weigh the evidence and
27   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
28   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw



                                                 -3-
     Case 2:18-cv-03740-MTL-MHB Document 76 Filed 01/21/21 Page 4 of 5




 1   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
 2   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
 3          B.     Mootness
 4          A case is moot, and a court lacks jurisdiction over the matter if there is no longer a
 5   “live” controversy between the parties because they lack a “legally cognizable interest in
 6   the outcome.” Demery v. Arpaio, 378 F.3d 1020, 1025 (9th Cir. 2004) (citing Powell v.
 7   McCormack, 395 U.S. 486, 496 (1969)). A party moving to dismiss a matter on the ground
 8   that it is moot “bears a heavy burden.” Demery, 378 F.3d at 1025.
 9          A prisoner’s release from prison generally moots any claim for injunctive relief
10   relating to that prison. Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995). An exception
11   to the mootness doctrine exists if a violation is “capable of repetition, yet evading review.”
12   Id. This exception applies when (1) the duration of the challenged action is too short to be
13   litigated before cessation and (2) there is a reasonable expectation that the injury will occur
14   again. Id.
15   IV.    Facts Relevant to Mootness
16          Plaintiff’s claims in this action arise from an off-site horse training accident that
17   occurred on April 26, 2017, while Plaintiff was in ADC custody, resulting in Plaintiff
18   breaking several bones in his foot, ankle, and leg. (Doc. 14 at 3−7.) Plaintiff alleged that
19   prison staff, Corizon, and the UMT failed to provide him proper medical care, resulting in
20   significant further injuries to Plaintiff’s ankle and foot, surgeries, and unnecessary
21   infliction of pain. (See id.) Plaintiff sought monetary damages. (Doc. 9 at 15.)
22          Centurion was joined as a Defendant in this action for equitable reasons because
23   Plaintiff’s injuries could potentially entitle him to injunctive relief, and as ADC’s current
24   healthcare provider, Centurion would be responsible for providing any such relief, if
25   granted. (See Doc. 23.)
26          According to the Declaration of Herb Haley, the Administrator of the Time
27   Computation Unit responsible for determining prisoner release dates for ADC, Plaintiff
28   was released from ASPC-Florence on July 15, 2020 without ongoing supervision by ADC.



                                                  -4-
     Case 2:18-cv-03740-MTL-MHB Document 76 Filed 01/21/21 Page 5 of 5




 1   (Doc. 54-1 a2 (Haley Decl.) ¶¶ 2−3.) Because there are no terms of supervision for
 2   Plaintiff, ADC would only retake Plaintiff into custody if Plaintiff commits a new felony
 3   offense, is prosecuted and convicted, and is sent to a state-run prison. (Id. ¶¶ 4−5.)
 4   V.     Discussion
 5          The above facts are sufficient to show that Plaintiff is no longer in ADC custody
 6   and therefore no longer relies on Centurion for his medical care. Additionally, ADC has
 7   no ongoing supervision over Plaintiff and will not again be responsible for his medical
 8   needs—including his alleged foot and ankle injuries in this action—unless Plaintiff
 9   commits a new felony, is prosecuted, and is returned to an Arizona prison. On these facts,
10   Plaintiff’s return to ADC is highly speculative, and there is no “reasonable expectation”
11   that Plaintiff’s injuries will recur in ADC custody such that Centurion will have any future
12   role in Plaintiff’s medical care. See Dilley, 64 F.3d at 1368.
13          To the extent Plaintiff states a claim for injunctive relief stemming from his injuries
14   in this action, that claim is therefore moot, and the exception to mootness based on the
15   likelihood of recurrence is not met. Accordingly, the Court will grant Centurion’s Motion
16   for Summary Judgment based on mootness and dismiss Centurion from this action without
17   prejudice.
18   IT IS ORDERED:
19          (1)    The reference to the Magistrate Judge is withdrawn as to Defendant
20   Centurion’s Motion for Summary Judgment (Doc. 53) and Motion for Summary
21   Disposition (Doc. 68).
22          (2)    Centurion’s Motion for Summary Judgment (Doc. 53) is granted, and
23   Centurion is dismissed from this action without prejudice; Centurion’s Motion for
24   Summary Disposition (Doc. 68) is denied.
25          Dated this 21st day of January, 2021.
26
27
28



                                                 -5-
